                                            Case 3:19-cv-06463-SI Document 56 Filed 09/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RENEE THOMAS,                                        Case No. 19-cv-06463-SI
                                   8                     Plaintiff,                           ORDER GRANTING PLAINTIFF'S
                                                                                              MOTION TO ALTER OR AMEND;
                                   9              v.                                          AMENDING PRIOR ORDER TO
                                                                                              CLARIFY THAT DISMISSAL OF
                                  10     THE REGENTS OF THE UNIVERSITY                        STATE LAW CLAIMS IS WITHOUT
                                         OF CALIFORNIA, et al.,                               PREJUDICE
                                  11
                                                         Defendants.                          Re: Dkt. No. 53
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s motion to alter or amend the judgment is scheduled for a hearing on September

                                  14   11, 2020. Pursuant to Civil Local Rule 7-11(b), the Court determines that the matter is appropriate

                                  15   for resolution without oral argument, and VACATES the hearing.

                                  16          Plaintiff requests that the Court reconsider the dismissal of her state law claims with

                                  17   prejudice, and she asks that instead the Court decline supplemental jurisdiction to allow her to

                                  18   pursue those claims in state court. Plaintiff argues, inter alia, that her state law claims raise issues

                                  19   separate from her Title IX claims, such as the “special relationship” doctrine as it relates to her claim

                                  20   for breach of fiduciary duty.

                                  21          The Court has discretion to grant plaintiff’s motion. See McDowell v. Calderon, 197 F.3d

                                  22   1253, 1254 n.1 (9th Cir. 1999); Acri v. Varian Assocs., 114 F.3d 999, 1000 (9th Cir. 1997). After

                                  23   consideration of plaintiff’s arguments, the Court finds that is in the interest of fairness and comity

                                  24   to amend the prior order and judgment and to decline supplemental jurisdiction over the state law

                                  25   claims. The Court will enter an amended judgment in accordance with this order.

                                  26          IT IS SO ORDERED.

                                  27   Dated: September 2, 2020                       ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
